Citation Nr: 0113054	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 825	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for neuralgia of the fifth, ninth, and 
tenth cranial nerves claimed to have resulted from VA medical 
treatment.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1945, when he was discharged on account of disability.

The RO has adjudicated and certified the issue of entitlement 
to service connection for neuralgia of the fifth, ninth, and 
tenth cranial nerves, rather than the issue of entitlement to 
VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for neuralgia of the fifth, ninth, and tenth cranial 
nerves claimed to have resulted from VA medical treatment.  
Review of the veteran's contentions reflects that he is not 
seeking service connection, but rather claims that his 
neuralgia is the result of VA medical treatment.  For this 
reason, the Board of Veterans' Appeals (Board) has 
characterized the issue as reflected on the title page and 
will remand for initial RO consideration of the claim on this 
basis.


REMAND

In his notice of disagreement, filed in February 2000, the 
veteran asserts that he was injured by VA during the course 
of medical treatment provided to him in 1981.  Other 
information contained in the claims file reflects that he 
sustained a workplace injury in 1981.  The claims file does 
not currently contain any records reflecting that the veteran 
was provided any VA medical treatment during 1981.  However, 
upon remand, it would be advisable for the RO to either 
obtain copies of such records for inclusion in the claims 
file, or to verify that the veteran did not receive any VA 
treatment in 1981.

In support of his claim, the veteran has submitted a copy of 
a private medical record showing a diagnosis of trigeminal 
neuralgia.  Upon remand, the RO should obtain any other 
private medical records reflecting diagnosis and/or treatment 
for neuralgia affecting the cranial nerves.

Under governing law, the VA will pay benefits to persons 
disabled by VA medical treatment if the proximate cause of 
the disability was A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the medical treatment or; 
B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West Supp. 2000).

Currently the record contains evidence showing that the 
veteran has the disability for which he is claiming VA 
compensation benefits.  The elements which remain to be 
proven if he is to be successful in his claim are 1) a 
showing that he actually received the medical treatment at 
issue from the VA and 2) a showing that his neurological 
disability is the result of the VA treatment.  Thus, further 
evidentiary development is required. 

Accordingly, this case is REMANDED for the following:

1.  The RO should ascertain whether the 
veteran received VA medical treatment 
during 1981.  If so, complete clinical 
records reflecting such treatment should 
be obtained for inclusion in the file.  
If not, this should be documented for the 
claims file.  

2.  After securing the necessary release, 
the RO should obtain copies of all 
records generated by Kaiser Permanente 
reflecting neurological evaluation and 
treatment of the veteran, for inclusion 
in the claims file.

3.  If the veteran's claim that he 
received VA treatment in 1981 is 
verified, the veteran should be afforded 
a VA neurological examination to identify 
the etiology of his neuralgia.  The 
claims folder, including the records 
reflecting VA treatment in 1981 should be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to render an opinion as to 
whether the veteran's neuralgia is the 
result of or in any way related to 
carelessness, negligence, lack of proper 
skill, or an error in judgment on the 
part of the veteran's VA medical care 
providers.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


